Title: Thomas Jefferson: Extracts from Letters & Accounts, 17 June 1822, 17 June 1822
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    Extracts from the letters and accounts of Th: Jefferson relative to a sum of £394–10 which passed thro’ his hands from Pendleton and Lyons.  or rather thro’ those of his correspondents Gibson & Jefferson.Geo. Jefferson  to Th: Jefferson. Nov. 11. 1800 ‘having been much engaged last night after the arrival of the post, I entirely forgot in my hurry to inform you that I recieved a few days ago of messrs Pendleton and Lyons 1315.D. on account of mr Short.Th: Jefferson to George Jefferson. Nov. 22. 1800 ‘I would wish you to retain awhile the money you recieved from mr Pendleton. it is necessary for me to know from the Secretary of the Treasury whether he chuses to recieve the money, or to pass it as a payment to mr Short.’do to do Jan. 5. 1801. ‘I desired the Secretary of the Treasury to give orders on you for the monies last recieved from messrs Pendleton and Lyon, as they belong now to the US. and not to mr Short who looks to them for his money.’Extract from the accounts of Gibson & Jefferson with Th: Jefferson1800. Nov. 7.By cash recd of Pendleton & Lyons on account of E. Randolph’s order for the benefit of W. Short£394–101801. Jan. 3.To cash paid J. H. to the order of D. Wolcott394–10June 17. 22. The above extracts are truly taken from my letters & accounts, and contain all the information I possess relative to the transaction which they concern.
                        Th: Jefferson
                    